DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed. 

The following is an examiner’s statement of reasons for allowance:  
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 16 and 20. The closest found prior art are Paltashev et al (US 2017/0193697 A1) in view of Akenine-Moller et al (US 2018/0075650 A1).

Paltashev discloses method and system for performing high-speed parallel tessellation of 3D surface patches ([0014]). Paltashev discloses taking tessellation factors as an input and return total number of vertices needed  ([0031]). 

Akenine-Moller discloses graphics processing engine and pipeline to perform hardware accelerated tessellation of a 3D object ([0068]). Akenine-Moller discloses reading vertex data from memory to execute vertex processing commands ([0066]). 

Neither Paltashev nor Akenine-Moller, alone or in combination, teach the claim limitation of wherein said determining tessellation instances to be used in tessellating the patch comprises determining a number of tessellation instances to be used in tessellating the patch by: determining a verts) that are to be generated for the patch during tessellation based on the determined tessellation factors for the patch and dividing the number of vertices (Nverts) by a pre-determined number. While Paltashev discloses taking tessellation factors as input, Paltashev does not discloses dividing the number of vertices by a pre-determined number. Similarly Akenine-Moller’s hardware accelerated tessellation does not disclose dividing the number of vertices by a pre-determined number. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,16 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIVANG I PATEL/Primary Examiner, Art Unit 2619